Opinion filed February 7, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-18-00093-CR
                                     __________

                   CRISTOBAL GONZALES, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                       On Appeal from the 106th District Court
                               Dawson County, Texas
                           Trial Court Cause No. 17-7784


                       MEMORANDUM OPINION
      The jury convicted Cristobal Gonzales of the offense of sexual assault, found
both enhancement allegations to be true, and assessed punishment at confinement
for life. We affirm.
      Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, and a copy of both the clerk’s record
and the reporter’s record. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. See TEX. R. APP. P. 48.4, 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
         Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is frivolous and without merit.1 We note that
no objections were preserved for review and that the evidence presented at trial
revealed particularly heinous facts.
         We grant counsel’s motion to withdraw and affirm the judgment of the trial
court.


                                                                   PER CURIAM


February 7, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.
         1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
         2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2